I114th CONGRESS2d SessionH. R. 6003IN THE HOUSE OF REPRESENTATIVESSeptember 13, 2016Mr. Messer (for himself, Mrs. Brooks of Indiana, Mr. Young of Indiana, Mr. Bucshon, Mrs. Walorski, and Mr. Rokita) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to provide veterans affected by school closures certain relief and restoration of educational benefits, and for other purposes. 
1.Short titleThis Act may be cited as the Protecting Our Veterans From School Closures Act. 2.Restoration of entitlement to post-9/11 educational assistance for veterans affected by closures of educational institutions (1)Educational AssistanceSection 3312 of title 38, United States Code, is amended by adding at the end the following new subsection: 
 
(d)Discontinuation of education due to closure of educational institution 
(1)In generalAny payment of educational assistance described in paragraph (2) shall not— (A)be charged against any entitlement to educational assistance of the individual concerned under this chapter; or 
(B)be counted against the aggregate period for which section 3695 of this title limits the individual’s receipt of educational assistance under this chapter. (2)Description of payment of educational assistanceSubject to paragraph (3), the payment of educational assistance described in this paragraph is the payment of such assistance to an individual for pursuit of a course or courses under this chapter if the Secretary finds that the individual— 
(A)was forced to discontinue such course of study pursuit as a result of a permanent or temporary closure of an educational institution; or (B)did not receive credit, or lost training time, toward completion of the program of education being pursued at the time of such closure.  
(3)Period for which payment not chargedThe period for which, by reason of this subsection, educational assistance is not charged against entitlement or counted toward the applicable aggregate period under section 3695 of this title shall not exceed the aggregate period permitted under such section. . (2)ApplicabilitySubsection (d) of such section, as added by paragraph (1), shall apply with respect to courses and programs of education discontinued as described in paragraph (2) of such subsection after August 1, 2016. 
3.Reduction in fees to match pell grant feesDuring the 10-year period beginning on January 1, 2017, the second sentence of subsection (c) of section 3684 of title 38, United States Code, shall be applied— (1)by substituting $5 for $12; and 
(2)by substituting $5 for $15. 